Citation Nr: 0106814	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 128	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE


Entitlement to an evaluation in excess of 30 percent for 
PTSD.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from September 1987 
to July 1991.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California (RO), assigned the 
veteran's PTSD a temporary total rating, effective from July 
27, 1999 to September 30, 1999, and continued the 30 percent 
evaluation assigned the veteran's PTSD, effective from 
October 1, 1999. 


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 30 percent for his PTSD.  The Board finds that 
additional development by the RO is necessary before deciding 
the merits of the veteran's claim.  First, as the record 
stands, the Board is unable to determine the current level of 
impairment caused by the veteran's PTSD.  The RO afforded the 
veteran a VA PTSD examination in January 1998, but since 
then, the veteran has asserted that his PTSD has become more 
severe.  Inasmuch as three years have passed since the 
veteran's PTSD was last evaluated by the VA, and the veteran 
reported a worsening of that disability in the interim, the 
Board believes that the veteran should be afforded another, 
more recent VA examination of his PTSD for the purpose of 
determining whether, as alleged, that disability has become 
more severe.  

Second, in a VA Form 8 (Certification of Appeal) dated 
February 2000, the RO indicated that there was a Power of 
Attorney on file and a VA Form 646, or equivalent, of record.  
However, the claims file before the Board does not contain 
the two documents mentioned.  Moreover, in his written 
statements, the veteran has never mentioned that he has a 
representative.  On Remand, the RO should clarify whether the 
veteran has a representative, and if so, associate with the 
claims file a Power of Attorney verifying such 
representation.  

Third, during the pendency of this appeal, a bill was passed 
that amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107, 5126).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that the duty to assist includes the duty to 
obtain an adequate and contemporaneous VA examination of the 
veteran's disability.  After affording the veteran such an 
examination on Remand, the RO should consider the veteran's 
PTSD claim pursuant to, and undertake any additional 
development required by, the Veterans Claims Assistance Act 
of 2000.  Such development includes requesting the veteran to 
aid in obtaining any additional evidence in support of his 
claim, and advising the veteran that he has a right to submit 
additional argument in support of his remanded claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

To ensure that the Board bases its decision on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
clarification as to whether he is 
represented in his claim, and if so, 
request him to provide a Power of 
Attorney verifying such representation.  
The RO should also request the veteran to 
provide the names and addresses of all 
health care providers who have treated 
his PTSD since his discharge from service 
and whose records have not yet been 
obtained.  

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding treatment records identified.  
If applicable, the RO should also 
associate with the claims file the Power 
of Attorney submitted by the veteran.

3.  The RO should then afford the veteran 
a VA psychiatric examination for the 
purpose of ascertaining the severity of 
his PTSD.  Prior to the examination, the 
RO should provide the VA examiner with 
the veteran's claims file and a copy of 
this Remand for review.  Following a 
thorough evaluation, including all 
indicated studies, the examiner should: 
(1) list all symptoms of the veteran's 
PTSD; (2) assess the veteran's mental 
status on all axes; (3) include in the 
diagnostic formulation a GAF score and an 
explanation of what the assigned score 
represents; (4) attempt to quantify the 
degree of impairment caused by the 
veteran's PTSD in terms of the 
nomenclature of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000); and (5) 
conclude whether the veteran's PTSD, 
alone, or in conjunction with his other 
service-connected disabilities, precludes 
him from maintaining gainful employment.  
The examiner should provide the complete 
rationale on which his opinion is based.

4.  Thereafter, the RO should review the 
VA examination report and determine 
whether it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

5.  The RO should also undertake any 
other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  

6.  When all development is completed, 
the RO should readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the RO denies the benefit 
sought on appeal, it should provide the 
veteran and his representative, if 
applicable, a supplemental statement of 
the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




